COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00186-CV


SHANE GORDON AND JENNIFER                                       APPELLANTS
GORDON

                                      V.

DARWIN NEAL TRAHERN AND                                          APPELLEES
DEBORAH TRAHERN


                                  ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      On July 11, 2012, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as

required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

      1
      See Tex. R. App. P. 47.4.
unless appellants, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.     See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 11, 2012




                                     2